Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about October 4, 1999, placing the subject children with petitioner Administration for Children’s Services for a period of 12 months, upon a fact-finding determination of neglect due to mental illness, unanimously affirmed, insofar as it brings up for review the fact-finding determination, and the appeal therefrom otherwise dismissed as moot, all without costs.
We decline to review the placement since the dispositional order from which respondent-appellant appeals has expired (see Matter of Simone M., 298 AD2d 171 [2002]). The finding of mental illness is supported by a preponderance of the evidence showing ongoing mental illness and noncompliance with medication that caused symptoms to worsen, including a paranoia that kept the children confined to the house with the windows closed and shades drawn in warm weather (see Matter of Madeline R., 214 AD2d 445 [1995]; Matter of Caress S., 250 AD2d 490 [1998]). Family Court properly drew an adverse inference against respondent because of her failure to testify. Concur — Andrias, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.